Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The amended abstract is does not have a heading – ABSTRACT.
 As a result, an Examiner’s Amendment correcting this issue is set forth below.
 Response to Amendment
	Claims 5 and 9, as presently amended, depend on a cancelled claim. 
Because the subject matter from which they derive antecedent basis has been incorporated into independent claim 1, an Examiner Amendment correcting this issue follows below.
	Applicant’s amendments to the claims filed 8/21/2021 incorporate allowable subject matter indicated in the Office Action of 5/21/2021. An update search turned up no new prior art raising a substantial issue of patentability.
	As a result, claims 1, 2 and 5-18 are allowed.
EXAMINER'S AMENDMENT
The following abstract has been entered to the specification:
ABSTRACT
The present invention relates to the field of optical communication, and particularly to a balanced pumping L-band optical fiber amplifier comprising a first erbium-doped optical fiber, a second erbium-doped optical fiber, an absorbing erbium-doped optical fiber and at least two pumping lasers, the first erbium-doped optical fiber, the second erbium-doped optical fiber and the absorbing erbium-doped optical fiber being sequentially arranged in this order, and the at least two pumping lasers providing pumping light; wherein the first erbium-doped optical fiber and the second erbium-doped optical fiber both are injected with forward pumping light and backward pumping light, and the absorbing erbium-doped fiber is arranged downstream of the second erbium-doped optical fiber to absorb amplified spontaneous emission (ASE) generated in the amplifier. In the present invention, bidirectional pumping 1s applied in the first and last erbium-doped fibers in the optical path, and an erbium-doped optical fiber that has no pumping injection is added to absorb the ASE. Thus, the pumping conversion efficiency is greatly improved, the nonlinear four-wave mixing effect is reduced, and the problem that the L-band optical fiber amplifier has a high noise when utilizing the backward pumping 1s solved. Meanwhile, the noise figure and the manufacturing cost of the amplifier are reduced.

In the claims:
In claim 5, line 1, “3” has been changed to – 1 - .
In claim 9, line 1, “4” has been changed to – 1 - .

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645